Foed, Judge:
The cases listed in schedule “A,” attached hereto and made a part hereof, have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiffs and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and initialed GE by Commodity Specialist George A. Evans on the' invoices accompanying the entries covered by the protests listed in the Schedule A below, which Schedule A is made a part of this stipulation, which were classified with duty at 19% ad valorem under Item 657.20 or Item-662.35, Tariff Schedules of the United States, consist of soap dispensers in chief value of steel, not enameled, nor cast, nor tin plated, nor coated or plated with precious metal, which are toilet and sanitary wares, each of which is *219characterized by an inverted plastic bowl which, when' functioning, is filled with powdered soap, and which is neither a piston -pump spray nor a powder bellow, and which, releases powder by, gravity when a plunger at the bottom of the bowl is pushed.
The protests in said Schedule A are submitted for decision upon this stipulation. Plaintiff hereby limits the protests to the claim for classification with duty at 17% ad valorem under Item 653.95 of said Schedules.
Accepting the foregoing stipulation, we find and hold that the merchandise marked “A” and initialed on the invoices by the designated commodity specialist consists of soap dispensers in chief value of steel not coated or plated with precious metal; Therefore, the 'claim in the protests that said merchandise is properly dutiable at the rate of 17 per centum ad valorem as articles or wares of base metal not coated or plated with precious metal; of iron or steel, other, under item' 653.95, Tariff Schedules of the United States, is sustained.
Judgment will be entered accordingly.